Citation Nr: 9906487	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a higher rating for residuals of a 
perforated colon, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an extension of a temporary total 
convalescent rating for residuals of a perforated colon, 
beyond February 28, 1993.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal, in part, from a June 1994 RO decision which increased 
the rating for a psychiatric disorder from 10 to 50 percent; 
the veteran appeals for a higher rating.  A September 1995 RO 
decision granted compensation under 38 U.S.C.A. § 1151 for 
residuals of a perforated colon, status post colostomy; for 
that condition, the RO assigned a 100 schedular rating from 
November 17, 1992 to January 27, 1993, a temporary total 
convalescent rating from January 28 to February 28, 1993, and 
a 10 percent schedular rating from March 1, 1993; and an 
October 1995 RO decision confirmed the 10 percent rating for 
this condition.  The veteran appeals for an extention of the 
temporary total convalescent rating for residuals of a 
perforated colon, beyond February 28, 1993, and he appeals 
for an increase in the current 10 percent rating for this 
conditon.  He also appeals from an October 1995 RO decision 
which denied his claim for a total disability compensation 
rating based on individual unemployability.



FINDINGS OF FACT

1.  The veteran's psychiatric disorder results in severe 
social and industrial impairment; and the psychiatric 
disorder results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  

2.  Current manifestations of the veteran's residuals of a 
perforated colon, status post colostomy (which has been 
closed) produce impairment which is no more than slight in 
degree.

3.  The veteran was discharged from a VA hospital on January 
27, 1993 following a colostomy closure, which was related to 
a prior perforation of the colon; the RO granted a temporary 
total rating through February 28, 1993; and the veteran was 
not in need of additional convalescence beyond this date.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for a service-
connected psychiatric disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Code 9400 (1996), 38 
C.F.R. § 4.130, Code 9400 (1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a perforated colon have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Code 7329 
(1998).

3.  The requirements for an extension of a temporary total 
convalescent rating beyond February 28, 1993, baed on 
colostomy closure surgery associated with a prior perforated 
colon, have not been met.  38 C.F.R. § 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1950 to July 1952.  He performed duties of a supply 
specialist.  A review of his service medical records shows 
that he was treated for psychiatric problems during active 
duty, and various diagnoses were considered, including 
schizophrenia with a preoccupation with somatic complaints; 
the final diagnosis was an emotional instability reaction.  
He was discharged from service in July 1952 based on 
unsuitability. 

In February and March 1954, the veteran was hospitalized for 
treatment of an acute appendicitis with a perforation and 
peritonitis.  Later records, including a May 1954 VA 
compensation examination report, show that the veteran had a 
diagnosis of a moderate anxiety reaction with hypochondriacal 
and somatic preoccupation in an emotionally immature, 
unstable, poorly adapted, and dependent individual who showed 
passive aggressive tendencies which were associated with 
residuals of an appendectomy.  

By a June 1954 RO decision, service connection for a 
psychiatric disorder (an anxiety reaction in an emotionally 
immature individual) was granted and a 10 percent rating was 
assigned. 

In September 1992, the veteran was hospitalized at a VA 
facility for alcohol detoxification.  It was noted that he 
had been having several family problems. 

An October 1992 record shows that the veteran reported a 
history of crampy abdominal pain associated with bright red 
blood per rectum.  It was noted that his bowel movements were 
constipated but that he used to have diarrhea.  His physical 
examination was unremarkable.  It was noted that he had a 
strong family history of colon cancer; based on such, 
colonoscopy was scheduled.

The veteran underwent colonoscopy on November 17, 1992 at the 
VA facility in Brockton, Massachusetts, and a number of 
polyps were removed.  [It was subsequently shown that the 
colon was perforated during the procedure.]  The next 
evening, while at home, he developed symptoms including 
severe abdominal cramping, and pain with chills and sweating; 
he also said he passed liquid stool with flatus several 
times.  On November 18, 1992, he was hospitalized at the VA 
facility in West Roxbury, Massachusetts.  He related that he 
had persistent pain which was localized to the left lower 
quadrant, and he denied having fever, nausea, vomiting, or 
bleeding per the rectum.  During the course of the 
hospitalization, he underwent an exploratory laparotomy and a 
perforated colonic splenic flexure with gross peritonitis was 
identified.  He then underwent a left colectomy and a 
transverse colostomy with a sigmoid mucous fistula.  
(Reportedly, pathology reports from the veteran's colonoscopy 
revealed that a foci of adenocarcinoma in situ and a 
tubulovillous adenoma was identified in the transverse colon; 
adenomatous and hyperplastic polyps were identified in the 
sigmoid colon; final pathology results were pending.)  It was 
noted that the veteran tolerated the procedure well and there 
were no complications associated with the surgery.  In the 
following days, it was noted that his bowel function 
returned.  The diagnoses included a colonic perforation, 
colon cancer in situ, peritonitis, and colon polyps.  A VA 
hospital discharge note shows that the veteran was instructed 
not to do heavy lifting or straining.  It was also noted that 
he was employable. 
 
A December 1992 VA progress note shows that the veteran was 
scheduled for colonoscopy later that month; it was commented 
that if such was negative, he would be scheduled for a 
colostomy closure.  It was also noted that he had a history 
of cancer in situ but that such was not found in a resection 
specimen.  The impression was end colostomy.

On January 18, 1993 the veteran was admitted to a VA hospital 
for a colostomy closure.  The surgery was noted as 
uncomplicated.  He was discharged on January 27, 1993.  It 
was noted that he was to receive follow-up treatment with the 
general surgical clinic in one week.

A VA medical certificate, dated on February 1, 1993, shows 
that the veteran had his abdominal stitches removed.  A VA 
record, dated a few days later, on February 5, 1993, shows 
that his January 1993 surgery was described as uncomplicated.  
The veteran reported he was doing well and had normal bowel 
movements.  On examination, he had positive bowel sounds and 
no masses.  His incision was dry and without erythema or 
swelling.  His rectum had normal tone.  On February 8, 1993, 
the veteran presented for treatment and reported he was still 
very angry about his gastrointestinal treatment mishaps and 
was considering getting private care.  It was noted that he 
did not complain of abdominal pain or nausea.  Following an 
examination, the assessment was status post colostomy 
removal, no complications, healing well.  Medication was 
prescribed.  It was also noted that he had questionable colon 
cancer/polyps and that such was to be discussed with a 
physician.  A February 19, 1993 outpatient record shows that 
the veteran complained of intermittent abdominal pain.  He 
said he did not have fever or chills.  It was noted that an 
examination of the abdomen was negative.  A follow-up 
examination was scheduled in six weeks.

There are no pertinent medical records on file from March 
1993.

VA medical records, dated in April 1993, show that the 
veteran presented at the general medicine clinic and 
complained of chronic insomnia, which he said had gotten 
worse since his surgery.  No gastrointestinal complaints were 
noted.

An April 1993 VA psychology evaluation report shows that on 
mental status examination, it was objectively noted the 
veteran was well-groomed and looked like his stated age.  He 
strongly expressed his anger regarding his treatment at the 
VA gastrointestinal clinic, stating if he had a gun he would 
kill his doctor; he later said that the aforementioned was 
just an expression.  He seemed apathetic, worn out, and 
desperate for a good night's sleep.  His thought content was 
focused on his anger at others.  His thought process was 
normal with no delusions or hallucinations.  Affect was 
restricted with anti-social features; however, it was noted 
that he related reasonably well with the interviewer.  He had 
suicidal ideation but denied intent.  It was noted that his 
talk of suicide seemed to be his dramatic manner of 
expressing how frustrated and fatigued he was.  The 
impression was that the veteran described treatment for 
colonic polyps involving a perforation secondary to polyp 
removal and inconsistent reports as to whether he indeed had 
cancer.  He also described apathy, lability, anger, poor 
energy, motivation, memory, and concentration, impotence, 
weight gain, hopelessness, and suicidal thoughts.  He related 
he had arguments with his wife and children.  He also said he 
had a long history of alcohol abuse but had been sober since 
September 1992.  It was noted he had severe insomnia since 
January 1993.  The examiner opined that the veteran's 
symptoms were consistent with an agitated depression, likely 
secondary to his upsetting experiences and prolonged 
insomnia.  He appeared to have a manner of coping and 
personality style in which his mood disturbance was 
predominantly expressed as hostility and apathy and he 
related more as an antisocial personality than a depressed 
and sad person.  However, it was noted that he did describe 
easy tearfulness and many vegetative symptoms of depression.  
Short-term treatment was recommended to the veteran, and the 
primary focus was to resolve his insomnia through medication 
and behavioral techniques.  Supportive counseling was also 
offered in evaluating his current choices regarding marriage 
and employment. 

A May 1993 VA clinical record reflects an impression of 
anxiety secondary to concern of cancer. 

A June 1993 VA gastrointestinal clinic report shows that the 
veteran had no colonic symptoms.  His only major complaint 
was that of insomnia.  Follow up treatment of his adenomatous 
polyps was discussed.  It was noted that he was at a higher 
than average risk for colon cancer by virtue of his large 
(greater than 1 centimeter) polyp.  Colonoscopy and an air 
contrast barium enema was to be scheduled in the future.  
Later records, dated in June 1993, show that the veteran 
reported he had black stools, and problems sleeping.  He said 
he was afraid of reporting increased gastrointestinal 
symptoms for fear that he would have to undergo further 
procedures and operations. 

VA medical records, dated in July 1993, show that the veteran 
had gained weight and was on a placed on a diet.  Other 
records, from July and August 1993, show that he was 
receiving psychiatric treatment and still fearful of fully 
reporting his gastrointestinal symptoms, which he related 
included abdominal pain, bleeding, bloating, and dark and 
unusual smelling stools.

A November 1993 VA psychiatric examination shows that the 
veteran reportedly did not have a significant psychiatric 
history until about one year after his gastrointestinal 
surgery (colonoscopy).  According to the veteran, he was 
operated on, inappropriately told he had cancer, and then 
operated on a second time.  He said he had a colostomy for 
three months and that this was upsetting and embarrassing to 
him.  He related he became overwhelmingly angry and depressed 
over his situation.  (The examiner noted that based on the 
comments of the veteran and that of his wife's, it was his 
opinion that the veteran became completely preoccupied with 
what happened to him, and that the resultant anger and 
depression were quite severe.)  The veteran related he was 
unable to have sexual relations with his wife.  It was noted 
he was a heavy drinker but stopped approximately one year ago 
at the time of his gastrointestinal surgery; since then, it 
was noted he had shown signs of severe major depression.  He 
said he took no drugs and stopped smoking three packs of 
cigarettes a day.  In terms of work history, it was noted he 
had sold liquor for many years but had to get out of the 
business and go into real estate; he said, he later stopped 
working because of his anxiousness and anger following his 
surgery.  He said he was "unable to contract for safety" 
and felt like he was going to kill the person he worked for.  
As for family history, he said, he had three children: one 
died from a drug overdose, a second child had problems with 
drugs, and a third got kicked out of school.  He also said he 
had a child by a second marriage.  On mental status 
examination, it was noted he was so depressed and angry, it 
took an incredibly long time to get a history from him.  He 
answered questions extremely tangentially.  It was difficult 
for him to focus and concentrate.  His affect was intense and 
inappropriate to the situation.  His mood was angry, hostile, 
and depressed.  There was no evidence of any kind of 
psychotic thought disorder, including auditory or visual 
hallucinations.  He denied any suicidal or homicidal 
ideation, although he said he did not care whether he lived 
or died.  He was oriented times three.  His memory was 
intact, for past, recent, and remote events.  He had no 
apparent cognitive difficulty and had no problems related to 
insight; his judgment was not impaired.  The Axis I 
diagnostic impression was severe major depression.  It was 
noted that the veteran developed a fairly severe major 
depressive episode that was manifested by severe anhedonia, a 
depressed mood, an inability to concentrate and sleep, a loss 
of appetite and sexual interest, and a preoccupation with not 
caring whether he lived or died.  The veteran's psychiatric 
disorder was noted as interfering with his entire 
functioning; his daily living skills were described as poor 
and it was noted he was having great difficulty taking care 
of regular business.

A December 1993 VA outpatient report shows that the veteran 
reported no current gastrointestinal complaints, including no 
recurrent bright red blood per rectum.  It was also noted 
that the veteran had colonic polyps and cancer in situ, per a 
pathological report.  It was recommended that colonoscopy be 
repeated to assess whether he had additional polyps of the 
transverse colon.  
 
By a June 1994 RO decision, the veteran was granted an 
increased rating for his psychiatric disorder from 10 to 50 
percent. 

VA records, dated in 1994-1995, show that the veteran 
received periodic treatment for psychiatric and various 
physical problems.  

In a February 1995 application for a total rating based on 
individual unemployability, the veteran reported he worked 
for a package store (liquor sales) from 1985 to April 1992, 
and worked as a salesman for a real estate agent from January 
1993 to March 1994.  He related he had nor worked since then, 
and he reported he had a high school education.

At a June 1995 RO hearing, the veteran testified he had to 
sell his liquor store, of nine years, because he started 
drinking heavily, was unable to get along with his customers, 
and needed money.  Thereafter, he said, he was employed as a 
real estate agent for about one year and then was asked to 
leave.  He said he made about $5,000, working as a real 
estate agent.  He said he was taking various medications for 
his psychiatric disorder, including Prozac.  He said he used 
to drink but stopped three years ago.  He said he had 
increasing anxiety as a result of medical treatment he 
received at the VA.  He said he was told he had cancer and 
worried about such for three years before being told he never 
had cancer.  He said he had received treatment at the VA 
facility in Brockton but had not seen a doctor in a couple of 
months.  He related that his current marriage was "on the 
skids."  He said he was yelling at his children when he 
should not.  He said his wife was the financial provider.  He 
said he was receiving Social Security retirement benefits 
based on age.

A June 1995 VA psychiatric compensation examination report 
shows that the veteran reported that his first marriage 
lasted 25 years.  He said he remarried again 15 years ago and 
was not sure how long this second marriage would last as he 
was still having great problems sleeping and with his colon.  
He said he was depressed, and unable to get an erection ever 
since he sustained a perforated colon.  He said he now had 
diminished desire and that it was very difficult for his wife 
to tolerate.  He said he was being treated with Prozac and 
Amitriptyline.  He said he drank his whole life but quit 
entirely after he started having intestinal difficulties.  He 
said he was very antagonistic and mean towards people.  He 
said he was very confrontational and as a result never had a 
long-lasting job.  Per his doctor's direction, he said, he 
had not been working for the last three years.  He said he 
had no energy any more and that his wife worked two or three 
part-time jobs.  He said he had seven children from his first 
marriage, and one child from his second marriage.  He said 
one of his children died from drowning.  He said his sleep 
was irregular but his attention and concentration were good.  
On mental status examination, he was somewhat disheveled in 
his appearance and looked somewhat inappropriate.  His 
attitude was borderline-cooperative.  His mood was depressed, 
extremely anxious, and irritable.  His motor activity was 
increased with tenseness and frigidity movements.  His 
cognitive functions, including short term and intermediate 
memory, concentration, and attention [span] were noted as 
deficient.  His thought pattern was generally intact, 
however, he was very circumstantial.  He said he felt 
hopeless and very inadequate.  It appeared that he was very 
compulsive but did not name any particular phobias.  He was 
totally preoccupied with his own health but was not 
destructive at the time of the examination.  The DSM-IV 
diagnoses were acute stress disorder (during combat by 
history), panic disorder without agoraphobia, intermittent 
explosive disorder, and alcohol dependence with intermittent 
severe depressive symptomatology.  The Axis IV diagnosis was 
severe psychosocial stressors.  His Global Assessment of 
Functioning (GAF) score was 55. 

In a July 1995 request for employment information in 
connection with a claim for disability benefits, Muligan Inc. 
Real Estate indicated that the veteran had been employed with 
them from March 29, 1993 to February 9, 1994.  It was noted 
that he voluntarily left his job.  

A July 1995 VA psychiatric examination report shows that the 
veteran had previously worked as a real estate agent, 
contractor, a politician (selectman), and as an owner of a 
package store (until 1991, when he decided to sell his 
store).  It was noted that he had an erratic work history 
dating back 20 years.  It was objectively noted that he was 
well kept and cooperative.  His speech was coherent, 
relevant, and of moderate production.  His affect was 
constricted.  His mood was unhappy and slightly depressed.  
His thought process reflected no disturbance.  With respect 
to thought content, it was noted he was unhappy but able to 
cope with his family situation.  He had chronic insomnia.  He 
was pleased and happy with his daughter who did well.  He had 
no overt hallucinations or delusions.  He was oriented in 
three spheres; and his memory was good.  The diagnosis was 
dysthymic disorder. 

In a September 1995 decision, the RO granted compensation 
under 38 U.S.C.A. § 1151 (additional disability from VA 
treatment, which disability is treated "as if" service 
connected) for residuals of a perforated colon which occurred 
on November 17, 1992, and which required a temporary 
colostomy on November 18, 1992 and closure of the colostomy 
during an admission which ended on Janury 27, 1993.  The RO 
assigned a 100 percent schedular rating for the condition 
from November 17, 1992 through February 27, 1993 (rating the 
condition as a colostomy under Code 7333).  This was followed 
by a temporary total convalescent rating through February 28, 
1993.  Thereafter, effective March 1, 1993, the condition was 
rated 10 percent under Code 7329 which pertains to symptoms 
following large intestine resection.
 
An October 1995 VA gastrointestinal clinic report shows that 
the veteran said he had no current gastrointestinal symptoms, 
but was upset that he had only received partial disability 
for a period of 3 months following his colonic perforation.  
He said he recalls being told not to do any heavy lifting for 
one year after the surgery.  The impression was that 
surveillance colonoscopy (in January 1997) should be 
considered.
 
An October 1995 VA intestine examination report shows that 
the veteran complained he could not sleep and said he was 
extremely depressed.  He said he was still very emotionally 
disturbed over the surgical procedure which led to his having 
a colostomy.  On examination, it was noted that he had a 
well-healed scar in the right upper quadrant which was 
incidental to his transverse colostomy.  He also had a 
midline incision incidental to previous surgery and a 5 
centimeter scar in the left lower quadrant, which was 
probably the site of a drain.  His bowel sounds were normal.  
No masses were palpable and no hernias were demonstrated.  It 
was noted that the veteran did not appear anemic and seemed 
to be in a good state of nutrition.  He denied having any 
nausea but did say he had frequent bowel movements (up to 
three times daily), with no recent bleeding.  He had aching 
in the left lower quadrant of the abdomen which was 
intermittent and not related to his bowel movement.  The 
diagnoses included status post resection of intestinal polyps 
with incidental perforation and status post transverse 
colostomy with reanastomosis.  In an addendum, it was noted 
that the veteran was extremely disturbed over his previous 
gastrointestinal surgery and the resulting transverse 
colostomy.  His somatic complaints were described as probably 
psychogenic in origin as the physical examination was 
entirely within normal limits, aside from residual scarring.  

VA records dated in 1996 show that the veteran received 
treatment for psychiatric problems, including counseling and 
medication. 

A VA record, dated in January 1996, shows that the veteran's 
condition was stable but that he continued to describe 
episodes of non-specific abdominal pain which responded to 
symptomatic treatment.  

A March 1996 VA record reflects a clinical impression of 
colonic polyps.  It was noted that confusion could arise from 
a diagnosis of carcinoma in situ.  It was opined that the 
veteran did not have colon cancer but dysplasia in a polyp.  
It was also noted that he had fecal incontinence but that 
there was no evidence of inflammatory bowel syndrome. 

During an April 1996 RO hearing, the veteran testified that 
he underwent colostomy surgery in January 1993.  He related 
that when he was discharged from the hospital, visiting 
nurses came to see him for two to three weeks after the 
operation to change his dressings; after that, he said his 
wife handled such responsibilities.  He said he needed six 
months to one year to convalesce, following the surgery.  A 
few months after his surgery, in April 1993, he related, he 
went to work for Mulligan Real Estate on a part time basis 
(about 15 to 20 hours per week).  He said his doctor told him 
that he could go to work (i.e. paperwork etc.) so long as he 
did not do any heavy lifting.  He said he decided to get a 
job because he needed the money.  He said he made a total of 
$1,700 and was let go because of his job performance.  
Thereafter, he said, he worked for another realty company but 
never made any money.  The veteran related he did not have 
colon cancer but had colon polyps.  He related his colon 
problems had effected his psyche.  He related he was having 
problems sleeping and was not eating right.  Sometimes, he 
related, he did not have daily bowel movements and other 
times he had as many as three to five movements per day.  He 
related he had anal leakage.  He also said he had rectal 
bleeding and constipation when he had hemorrhoids.  He said 
he had a lot of pain on his left side and a lot of gas.  He 
also related that he had bouts of nausea and vomiting and 
that he took medication for treatment of such.  He said he 
was anemic. 

VA records, dated in June and August 1996, show that the 
veteran complained of flatulence, gastrointestinal 
discomfort, loose stools, and incontinence. 

VA records dated in January 1997 show that the veteran 
complained of abdominal discomfort, which was exacerbated by 
constipation.  He said he was taking laxatives with 
symptomatic relief.  Following an examination, the diagnosis 
was a history of colonic polyps.  He was referred for 
surveillance colonoscopy.  In May 1997, he underwent 
colonoscopy, following which it was noted that he had 
multiple small sessile polyps in the sigmoid and rectum.  VA 
records, dated in June 1997, reflect the clinical impression 
of colon adenomas. 

In October 1997, the veteran presented to a VA hospital for 
treatment, and he underwent an uncomplicated ventral hernia 
repair using a prolene mesh.  It was noted that the 
incisional ventral hernia reportedly appeared in March 1993, 
about two months after the January 1993 surgery to close the 
colostomy.  Other VA records show that the veteran was deemed 
unemployable for a period of six to eight weeks as a result 
of his incisional hernia.  His postoperative course was 
initially notable for some abdominal cramping and diarrhea; 
however, later records, dated in November 1997, reflect that 
the aforementioned symptoms resolved.

During a January 1998 VA psychiatric examination, the veteran 
reported he had been married to his first wife for 25 years.  
He said he was now in his second marriage and had been 
married for 17 years.  He said he had eight children, seven 
with his first wife and one from his second (and present) 
marriage.  He related he used to drink heavily but no longer 
drank since undergoing surgery several years ago.  Prior to 
his surgery, he related, he worked as a carpenter and a real 
estate agent.  Since his surgery, he said, he had been unable 
to work and had continued medical problems.  He said his 
appetite was poor, partly because of his digestive problems.  
With respect to his psychiatric condition, he said, he had 
difficulty with anger control; and he also said he had 
difficulty trusting others.  He said he had sleep difficulty.  
He said he had nightmares about his medical problems and woke 
up thinking that he was going to die.  He said he had 
intrusive thoughts about his medical condition.  He said he 
had poor concentration, focus, and memory (both remote and 
recent).  He said he did find some comfort in religion.  He 
said he often thought about drinking again.  He said he had 
previous suicidal ideation; he also related that he would not 
act on such.  In the past, he related, he had homicidal 
ideation, in that he had thoughts of hurting his first wife 
during their stormy marriage.  He said his wife once had a 
restraining order against him.  He related he was not manic, 
and had no hallucinations or delusions.  It was noted he was 
on medication for treatment of depression.  On mental status 
examination, he was oriented times three.  There was no 
evidence of a thought disorder, delusions, or hallucinations.  
There was no evidence of inappropriate behavior.  His speech 
rate was slow and somewhat pressured.  He denied suicidal and 
homicidal ideation.  His personal hygiene was adequate.  
There was some evidence of memory impairment.  He identified 
some problems with concentration and mood.  During the 
interview, he was somewhat sad and tearful.  The Axis I 
diagnoses were a recurrent major depressive episode, and 
alcohol dependence in total sustained remission.  (It was 
noted that the veteran met the DSM-IV criteria for major 
recurrent depression.)  The Axis IV diagnoses included severe 
marital, family, and financial stressors.  The GAF score was 
52.  It was opined that the veteran was isolating, had 
difficulty with family and friends, and was unable to sleep, 
eat, concentrate and enjoy his life.  It was also noted that 
he was on various medication, including medication for 
treatment of depression. 

A January 1998 VA compensation examination report, regarding 
the intestines, reflects the opinion that the veteran had a 
merging of psychological and physical problems.  The examiner 
opined that the veteran's condition was a psychosomatic case.  
It was noted that he had numerous subjective complaints, 
including insomnia, which he could not explain.  He 
complained he had three stools a day, and described such as a 
little dry but apparently normal; he also said he was 
concerned because he sometimes went without a bowel movement 
for 1 to 1 1/2 days.  He said he had sharp pain in the left 
lower quadrant, which he thought was related to his surgery; 
he reported he had some mesh down in the right left lower 
quadrant which was sticking into him; and he said the pain 
was worse when he moved around.  He related he had no drive, 
ambition, and did not care about anything any more.  He said 
he felt horrible about getting up every morning.  The veteran 
related he used to be a contractor who did a lot of carpentry 
work but had to leave this profession about five months ago 
because of the aforementioned complaints, among other things.  
On objective examination, it was noted that his colostomy 
scars (a 9 centimeter transverse incision on the left side 
and at the umbilical level and a 25 centimeter midline 
incision) were in excellent condition and without herniation.  
The examiner noted that while the veteran complained of left 
lower quadrant pain, he did not feel such was a valid 
assertion.  It was noted that it was possible that there was 
some mesh corner but that the examiner could not feel it.  
Light palpation of the entire abdomen revealed no masses.  In 
summary, it was opined that given all the surgery the veteran 
had undergone and the associated complications (including two 
infections), his abdomen was well scarred but in excellent 
shape with no herniations.  The examiner related that most of 
the veteran's complaints were not related to his surgery or 
its complications; rather, his complaints seemed to be within 
the realm of psychological problems.  It was noted that 
multiple stools (three times per day) or missed bowel 
movements were not unusual.  It was concluded that the number 
of the veteran's bowel movements could be a normal pattern of 
a man of his age or possibly related to the loss of some of 
his colon but such things were not unusual and did not really 
constitute a disability.  It was noted that given his 
personality, his type of bowel pattern might be due to 
irritable colon syndrome.  Again, it was noted that the 
veteran's abdominal wall was in perfectly satisfactory 
condition, but was not a pretty sight because of the 
scarring.  The abdominal incisions were noted as strong and 
without herniation.  The diagnoses were status post 
perforation of the colon with resection of the colon and 
establishment of a colostomy, followed by infection of the 
incision, followed by a closure of the colostomy with an 
infection of the incision, followed by healing, followed by a 
probable ventral incisional abdominal hernia followed by a 
repair with mesh, followed by complaints of pain in the left 
lower quadrant which the veteran related to the mesh (which 
was doubtful in the opinion of the examiner).  It was opined 
that there was a psychosomatic relationship between his 
personality and all of his physical problems.  It was noted 
that this was justifiable and that while no one wanted to 
have complications he did have them and that such affected 
his psyche.  It was noted that all of his troubles were 
grafted upon an unstable personality.  

In a February 1998 decision, the RO granted secondary 
"service connection" (as due to the 38 U.S.C.A. § 1151 
disability of residuals of perforated colon, status post 
colostomy) for the ventral hernia which was repaired in 
October 1997.  A 100 percent rating was assigned for the 
ventral hernia from October 1997 through December 1997, and a 
0 percent rating was assigned as of January 1998.

II.  Legal Analysis

The veteran's claims are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).

A.  Increased Rating for a Psychiatric Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's psychiatric disorder has been rated as an 
anxiety disorder under Code 9400, although the same rating 
criteria apply to other psychoneurotic disorders such as 
major depression which has been noted in recent medical 
evidence.  During the pendency of this appeal, the criteria 
for rating psychiatric disorders have changed, and the 
version of the regulation most favorable to the veteran is to 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

Under rating criteria in effect prior to November 7, 1996, 
the veteran's psychiatric disorder is to be rated 50 percent 
rating when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (1996).

Under rating criteria in effect since November 7, 1996, a 50 
percent rating is to be assigned for a psychiatric disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment due to such 
symptoms as a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9400 (1998).

Medical evidence shows that the veteran has received regular 
treatment in recent years, including counseling and 
medication, for his psychiatric disorder.  Most of the recent 
diagnoses have been major depression.  The record suggests 
that he is preoccupied with claimed gastrointestinal 
symptoms.  (It is noted that he sustained a perforated colon, 
as a result of a November 1992 colonoscopy at a VA facility.  
He later had to undergo additional treatment, including 
surgeries in November 1992 and January 1993.)  Following 
gastrointestinal surgery in January 1993, the veteran began 
work on a part-time basis as a real estate agent in March 
1993; and he worked until early 1994.  He said he had to stop 
working in 1994 because of psychiatric and medical problems.  
The veteran asserts that his doctor advised him not to work; 
however, there is no evidence corroborating such on file.  
There is also no indication in the record that he has 
attempted to obtain employment since 1994, and at an RO 
hearing he reported that he was receiving Social Security 
retirement benefits based on age.  Apparently, his wife holds 
part-time jobs to help support the family.

With respect to his social adaptability, it should be noted 
that the veteran is in his second long-term marriage.  He has 
a number of children from both marriages.  He has indicated 
that he has difficulty getting along with his wife and sons, 
including step-son; however, he has described a good 
relationship with his daughter.  See July 1995 VA psychiatric 
examination report.  When examined in January 1998, for VA 
compensation purposes, it was reported that he was isolating, 
and had difficulty with family and friends.

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates severe 
social and industrial impairment from his service-connected 
psychiatric disorder, and such supports an increased rating 
to 70 percent under the old rating criteria.  38 C.F.R. 
§ 4.132, Code 9400 (1996).  With regard to the new rating 
criteria, it is noted that the January 1998 VA examination 
shows that he was oriented during the mental status 
examination; however, his speech was slow and somewhat 
pressured, his memory was impaired, and his affect and mood 
were somewhat depressed.  His hygiene was adequate.  There 
was no evidence of a thought disorder, delusions, or 
hallucinations.  His GAF score was noted as 52, which 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  While the clinical 
findings are not entirely supportive of a 70 percent under 
the new criteria, there is other evidence on file which is 
supportive and suggests the mental disorder result in 
deficiencies in most areas, including work and family 
relations.  Again, it is noted that his January 1998 VA 
examiner noted that he was isolating, and unable to sleep, 
eat, concentrate and enjoy his life.  Consequently, the Board 
concludes that an increased rating, to 70 percent rating, is 
also warranted under the new criteria.  38 U.S.C.A. 
§ 5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, while an examiner noted in 
January 1998 that the veteran was isolating, other evidence 
on file shows that he is married, living with his wife, and 
has a good relationship with some of his children.  The 
veteran does not have virtual isolation in the community due 
to his mental disorder.  There is no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Moreover, demonstrable inability to obtain or retain 
employment, due solely to his service-connected psychiatric 
disorder, is not shown.  The evidence shows no recent 
attempts to obtain or retain employment.  The requirements 
for a 100 percent rating under the old rating criteria are 
not met.  38 C.F.R. § 4.132, Code 9400 (1996).  As for the 
new criteria, the evidence fails to show the veteran has the 
typical symptoms listed for a 100 percent rating, nor does 
the evidence otherwise show total occupational and social 
impairment from the service-connected mental disorder.  Thus, 
the requirements for a 100 percent rating under the new 
criteria are not met.  38 C.F.R. § 4.130, Code 9400 (1998).

In sum, the Board finds that the veteran is entitled to an 
increased rating of 70 percent for his psychiatric disorder.  
The preponderance of the evidence is against an even higher 
rating of 100 percent for the condition; thus the benefit-of-
the-doubt rule does not apply to that aspect of the claim, 
and a 100 percent rating is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



B.  Higher Rating for Residuals of a Perforated Colon

Under the provisions of 38 C.F.R.§ 4.114, Code 7329, a 40 
percent disability evaluation is assigned for resection of 
the large intestine with severe symptoms objectively 
supported by examination findings; a 20 percent disability 
evaluation is assigned for moderate symptoms; and a 10 
percent disability evaluation is assigned for slight 
symptoms.

Under the provisions of 38 C.F.R. § 4.118, Code 7803, a 10 
percent rating is warranted for superficial scars which are 
poorly nourished with repeated ulceration.  Under the 
provisions of 38 C.F.R. § 4.118, Code 7804, a 10 percent 
disability evaluation is in order for a superficial scar 
which is tender and painful on objective observation.  In 
accordance with 38 C.F.R. § 4.118, Code 7805, scars may also 
be rated based on any limitation of function of the part 
affected.

VA hospital records show that in November 1992, the veteran 
underwent colonoscopy and polypectomy which resulted in a 
colon perforation.  He underwent an exploratory laparotomy 
and colostomy due to the colon perforation, and then 
underwent a colostomy closure in January 1993.  Subsequent 
treatment records from 1993 and 1994 show that his 
postoperative course was uncomplicated.  He underwent a VA 
compensation examination in October 1995, during which he 
related that he had frequent bowel movements, up to three 
daily, with no recent bleeding.  He also said he had 
intermittent aching which was localized to the lower left 
quadrant of the abdomen, and not related to his bowel 
movements.  It was objectively noted that he had normal bowel 
sounds and no palpable abdominal masses or hernias.  It was 
noted that the veteran did not appear anemic and seemed to be 
in a good state of nutrition.  His scars were noted as well-
healed.  The diagnoses included status post resection of 
intestinal polyps with incidental perforation and status post 
transverse colostomy with reanastomosis.  In an addendum, it 
was noted that the veteran's gastrointestinal complaints were 
probably psychogenic in origin as his physical examination 
was entirely within normal limits, aside from residual 
scarring.  

During an April 1996 RO hearing, the veteran testified that 
sometimes he did not have any bowel movements and sometimes 
he had three to five movements per day.  He also reported 
that he had anal leakage, and at other times constipation, 
bleeding, and hemorrhoids.  

The most recent medical evidence regarding the veteran's 
residuals of a perforated colon consists of a January 1998 VA 
compensation examination report.  Following a comprehensive 
examination, the VA examiner characterized the veteran's 
gastrointestinal condition as psychosomatic in nature.  It 
was noted that he complained that he had multiple bowel 
movements and that he sometimes missed bowel movements; the 
examiner pointed out that the veteran's complaints could be a 
normal pattern for a man of his age and medical history and 
did not really constitute a disorder.  His complaints of left 
lower quadrant pain were noted as not supported by the 
objective evidence.  His scars were noted as well-healed and 
without herniation.  The examiner concluded that despite the 
veteran's prior surgery and associated complications (a 
perforated colon), his abdomen was well scarred but in 
excellent shape with no herniations.  

The condition in issue, residuals of a perforated colon, 
status post colostomy (which has been closed), is the result 
of VA treatment and is treated "as if" it is service-
connected for compensation purposes, pursuant to 38 U.S.C.A. 
§ 1151.  Underlying colon diseases, such as colon polyps, are 
not included in the condition.  The weight of the evidence 
demonstrates that, since the closing of the colostomy, the 
§ 1151 colon condition does not produce more than slight 
symptoms; thus, a higher rating than 10 percent is not 
warranted under Code 7329.  Notably, all of his residual 
scars have been repeatedly described as well-healed and 
without herniation; there is no evidence suggesting that his 
scars are poorly nourished with repeated ulceration, tender, 
painful, or productive of limitation of function.  As such, a 
separate compensable rating for scars is not warranted under 
Codes 7803, 7804, 7805.

The weight of the evidence is against a higher rating than 10 
percent for residuals of a perforated colon.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 
1 Vet. App. 49 (1990).

C.  Extension of Temporary Total Convalescent Rating

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months (with 
possible extensions) from the first day of the month 
following such hospital discharge or outpatient release, if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence.

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

(3)  Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30.

The intended purpose of a temporary total evaluation under 
the foregoing regulation is to assist the veteran during the 
immediate post-surgical period, during which he is recovering 
from the totally disabling effects of surgery.  This 
temporary rating is not intended to continue during the 
period of residual disability after the immediate effects of 
surgery have stabilized.

A review of the claims file shows that on January 18, 1993, 
the veteran was admitted to a VA hospital for a colostomy 
closure.  The surgery was noted as uncomplicated and he was 
discharged from the hospital on January 27, 1993.  The RO 
assigned a temporary total convalescent rating through 
February 28, 1993.  Follow-up outpatient records from the 
first two weeks of February 1993 consistently show that he 
was doing well and not suffering from any post-operative 
complications.  He had normal bowel movements and normal 
rectal tone; however, he did complain of intermittent 
abdominal pain.  His surgical incisions were noted as dry 
without erythema and swelling.  When he was last seen in 
February (on the 19th), it was noted that his next follow-up 
appointment was six weeks later.  There are no pertinent 
medical records on file from March 1993.  VA medical records, 
dated in April 1993, show that the veteran's predominant 
complaint was that of insomnia not gastrointestinal problems.

In August 1996, the veteran testified at a RO hearing that he 
required six months to one year to convalesce following his 
colostomy surgery.  Notably, he also testified that he began 
working as a part-time real estate agent in April 1993, less 
than 3 months after his surgery.  He related his doctor 
informed him that he could indeed work so long as he not do 
any heavy lifting.  Other records show that he actually began 
working on March 29, 1993.  See July 1995 response from 
Mulligan Inc. Real Estate.

The Board finds that the aforementioned evidence shows that 
the veteran did not require convalescence, following his 
January 1993 colostomy closure, beyond February 28, 1993.  
There is no evidence showing that his surgery resulted in 
severe postoperative residuals, nor is there evidence showing 
that the veteran was confined to his house or was otherwise 
recuperating from the immediate effects of surgery beyond 
February 28, 1993.  There is no evidence on file showing that 
he received treatment for surgical residuals in the month of 
March and treatment records dated in April 1993 mainly relate 
to psychiatric problems.  He resumed work soon after the 
surgery, in March 1993, and there is no probative evidence 
that he could not have done so by late February 1993.  The 
Board concludes that by February 28, 1993, the immediate 
effects of surgery had resolved and the disability had 
returned to a stable level.  The preponderance of the 
evidence is against an extension of the temporary total 
rating beyond February 28, 1993; thus, the benefit-of-the-
doubt doctrine does not apply, and an extension is denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating, to 70 percent, for a psychiatric 
disorder is granted.

An increased rating for residuals of a perforated colon is 
denied.

An extension of a temporary total convalescent rating beyond 
February 28, 1993 is denied.


REMAND

The Board's grant of an increased rating for the veteran's 
service-connected psychiatric disorder may affect his claim 
for a total disability compensation rating based on 
individual umemployability.  As a matter of due process, the 
RO should review the individual unemployability claim, taking 
into account the grant of a higher rating for the psychiatric 
condition. Accordingly, the individual unemployability claim 
is remanded for the following action:

After any additional indicated 
development on the claim for a total 
disability compensation rating based on 
individual unemployability, the RO should 
review that claim, taking into account 
the higher rating which has 





been granted for the psychiatric 
disorder.  If the individual 
unemployability claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.  
Then the case should be returned to the 
Board.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

- 25 -





